Citation Nr: 1230781	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bladder disorder, claimed as a neurogenic bladder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for urinary incontinence claimed as neurogenic bladder.  

In September 2009, the Board remanded this matter for further development, to include sending scheduling the Veteran for a VA examination to determine the nature and etiology of any current bladder disorder(s), and to opine as to whether it was at least as likely as not that any bladder disorder (1) was proximately due to or the result of the Veteran's service-connected low back disability; and (2) had undergone any permanent increase in severity due to the service-connected low back disability, and if so, specify the degree of increase in severity over and above the preexisting base line of disability.  On the VA examination in February 2010, however, the examiner did not express an opinion as to whether it was at least as likely as not that any bladder disorder has undergone any permanent increase in severity due to the Veteran's service-connected low back disability.  Thus, there was not substantial compliance with the remand directives of September 2009.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2011, the Board again remanded this matter, pursuant to Stegall v. West, and directed that the case be returned to the same VA physician who examined the Veteran in February 2010, if possible, to determine whether any bladder disorder had undergone any permanent increase in severity due to the service-connected low back disability; and, if so, the examiner was to specify the degree of increase in severity over and above the preexisting base line of disability.  If the February 2010 VA examiner was unavailable, the claims folder was to be referred to another similarly qualified medical professional.  For reasons set forth below, the Board finds that there has not been substantial compliance with the August 2011 Board remand directives and another remand is warranted.  Stegall v. West, supra.

Although further delay is regrettable, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

As noted above, in August 2011, the Board remanded this matter, pursuant to Stegall v. West, in order to obtain a VA medical opinion as to whether any bladder disorder had undergone any permanent increase in severity due to the Veteran's service-connected low back disability.  The VA examiner was asked that for any bladder disorder(s) diagnosed, to express an opinion, with complete rationale, as to the etiology of any such disorder(s); and state whether it is at least as likely as not that any such bladder disorder underwent a permanent increase in severity due to the service-connected low back disability.  

In December 2011 the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination.  In the DBQ report, the examiner responded "yes", that the Veteran had been diagnosed with a condition of the bladder or urethra, and provided the following diagnoses:  benign prostatic hypertrophy with urinary obstruction (date of diagnosis:  March 2008), and uncontrolled diabetes with CKD (chronic kidney disease) (date of diagnosis:  2009).  It was noted that the Veteran reported he began having urinary issues approximately four to five years ago.  The VA examiner noted agreement with the previous opinion (from the February 2010 VA examination) and opined that the Veteran's urinary frequency was less likely as not caused by or a result of military service.  The VA examiner opined that the Veteran's urinary issues were not secondary to the service-connected back issues, and indicated that his urinary issues were associated with benign prostatic hypertrophy and diabetes mellitus.  The examiner's rationale was that the Veteran was seen by urology and nephrology, and diagnosed with urinary issues as secondary to both benign prostatic hypertrophy and diabetic neuropathy, and it was noted that he also had a diagnosis of chronic kidney disease.  

Although the February 2010 and December 2011 VA examinations both addressed a potential nexus in this matter, the Board finds that neither VA examination report discussed whether the Veteran had a bladder disorder that may be aggravated by his service-connected low back disorder.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, another remand is warranted in order to obtain medical opinion, specifically on the question of whether the Veteran has a bladder disorder that is aggravated by his service-connected low back disability, is needed.  Stegall v. West, supra.  The Board also notes that once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that in a letter dated in August 2012, the Veteran's representative suggested that the Veteran's now service-connected peripheral neuropathy of the lower extremities may have an effect on his bladder condition.  Since a medical opinion will be obtained, as set forth above, the examiner should address this additional theory of entitlement to secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Return the case to the same VA physician who examined the Veteran in December 2011, if possible, to review the claims folder and determine whether any bladder disorder has undergone any permanent increase in severity due to his service-connected low back disability.  If the February 2010 VA examiner is unavailable, the claims folders should be referred to another appropriate examiner in order to render the requested medical opinion.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note that such review was accomplished. 

a. For any and all bladder disorder(s) diagnosed, the examiner must state whether it is at least as likely as not (at least a 50/50 chance) that any such bladder disorder may be related to the service-connected peripheral neuropathy of the lower extremities.  

b. In addition, for any and all bladder disorder(s) diagnosed, the examiner must state whether it is at least as likely as not (at least a 50/50 chance) that any such bladder disorder was aggravated/underwent a permanent increase in severity due to the Veteran's service-connected low back disability and or his service-connected peripheral neuropathy of the lower extremities.  If so, the examiner must specify the degree of increase in severity over and above the preexisting base line of disability.  If the examiner finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  

c. A complete rationale for any opinions offered must be provided.  If the examiner cannot answer any question without resorting to mere speculation, the examiner should state why this is so.

2. Thereafter, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

